DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as unpatentable over Vercammen (USPN 7,279,089 B2 to Vercammen, issued October 9, 2007).  Vercammen was cited by Applicant in its Information Disclosure Statement filed June 4, 2021.
Vercammen discloses a method for preventing fouling and corrosion formed in crude oil refinery processes that are caused by ammonium chloride and ammonium sulphates, wherein the process involves injecting an additive containing choline or a derivative thereof into the process flow (hydrocarbon stream), wherein the fouling and/or corrosion can occur in equipment, such as feed exchangers (includes “overhead condensing system”) compressors, that will form chloride salt that can be removed by stripping or gas recycling (abstract; col. 1, lines 3-8; col. 2, lines 6-25; col. 3, lines 19-33; Fig. 1).  The additive can be choline or a derivative thereof having the chemical formula depicted in col. 3, lines 3-9 (col. 2, line 62 to col. 3, line 18).  
Vercammen further discloses that the additive can be added in 1-5000 ppm, or 1-65% by weight, into an alcohol solvent, such as methanol, which may be fed upstream or downstream (as a “treatment fluid), wherein a salt stabilizer (hydroxylamine salt, “analogue” of quaternized amine) can be included in the injection fluid composition, (the methanol/solvent increases the solubility of the ammonium chloride/sulfates), wherein the injection fluid can be delivered at a wide range of temperatures (-10ºC to 250ºC and pressures (col. 3, lines 40-60; col. 4, line 52 to col. 5, line 41; claim 7 of Vercammen).  Further, because Vercammen teaches that the solubility of the ammonium salt is increased with temperature (Table/data in col. 1, lines 28-61), Vercammen in the subsequent examples is disclosing that the solubility of the ammonium chloride salts can be altered/optimized by adjusting the temperature of the injection additive composition within a wide range of temperatures (that is by increasing/decreasing the temperature of the additive composition).
Thus, the instant claims are anticipated by Vercammen.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 10 and 17 are rejected under 35 U.S.C. 103 as unpatentable over Vercammen in view of Chang (US 2013/0137608 A1 to Chang et al., published Ma7 30, 2013) and Paulus (US 2010/0206573 A1 to Paulus et al., published August 19, 2010).
Vercammen was disclosed above.  Vercammen does not disclose its choline/alcohol fluid additive further containing ethylene glycol or an oligomer/polymer thereof, increasing the dispersancy/solubility value by 100 percent and 400 percent, respectively, or adding the alcohol into the hydrocarbon stream before the hydrocarbon stream is introduced into an overhead condenser as recited, respectively, in dependent claims 3, 9, 10 and 18.
However, Chang teaches including ethylene glycol as a pour point depressant and methanol/ethylene glycol as a suitable solvent in a treating fluid used for removing deposits from equipment and pipelines/ wall in oil/gas applications (abstract; [0090]; [0093]; [0095]).  Paulus teaches adding a glycol compound, such as PEG (polyethylene glycol), to a hydrocarbon stream as a pourpoint depressant (maintain the temperature above 25ºC to maintain the flow of the stream from the wellhead) and prevent hydrate formation ([0049]; [0069]).  
Therefore, it would have been obvious to include a glycol, such as ethylene glycol or polyethylene glycol, as a co-solvent and/or additive, in Vercammen’s additive composition for reducing fouling/corrosion in a crude oilfield application.  It would have been obvious to do so to attain a resultant composition having an enhanced fluid that maintains hydrocarbon stream flow at low temperatures while preventing hydrate/corrosion formation, in accordance with the teachings in Paulus and Chang.  The combination of familiar elements according to known methods is likely to be obvious when it does no more that yield predictable results.” KSR International Co. v. Teleflex Inc., KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-96 (Sup. Ct. 2007); 82 USPQ2d 1385, 1395.  
Although Vercammen may not expressly disclose increasing the solubility and dispersancy of the hydrolysable compound by the amounts recited in dependent claims 9 and 10, however, as discussed previously, Vercammen teaches that the solubility of the compounds is proportional to changes in temperatures.  Because, as stated, supra, Vercammen teaches that its fluid additive composition can be delivered at a wide range of temperatures (-10ºC to 250ºC), a preferred/optimal solubility value or dispersancy value can be obtained by adjusting the temperature of the fluid additive composition.
Moreover, Generally, differences in size or in percentages/ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Ass to present dependent claim 18, even though Vercammen may not expressly teach adding the alcohol into the hydrocarbon stream before the hydrocarbon stream is introduced into an overhead condenser, as discussed previously, Vercammen teaches adding the fluid additive composition either downstream or upstream to remove corrosion from equipment, such as compressors and/or an “overhead condensing system.” 
Thus, the instant claims are unpatentable over Vercammen, Chang and Paulus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J Figueroa/
Primary Examiner, Art Unit 1768

March 25, 2022